Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of the species in the reply filed on 1/13/2021 is acknowledged.  Applicant elected “age-related disease of the musculoskeletal system”.  Because Applicant did not distinctly and specifically point out the supposed errors in the election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Restriction Requirement is thus deemed to be proper and is made Final.

Status of Claims
Applicant’s preliminary amendment filed 8/19/2020, adding Claim 20, is acknowledged.
Claims 16-19 are withdrawn from consideration in accordance with 37 CFR 1.142(b), because they are drawn to non-elected species.  
Claims 1-20 are pending.
Claim 1-15 and 20 are presently under consideration.

Information Disclosure Statements 
Applicant’s Information Disclosure Statements, filed 7/14/2020 (three filed on this date), 8/11/2020, 8/21/2020 and 10/26/2020, are acknowledged and have been reviewed.  Certain citations have been lined-through or edited by the Examiner, as noted on the signed copies of the IDS documents included herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
age-related disease of the musculoskeletal system [emphasis added].”  It is noted that claim 15 is drawn to a “method of treating a disorder comprising administering to an individual in need thereof a therapeutically effective amount of isomyosmine or a pharmaceutically acceptable salt thereof, where the disorder is selected from the group consisting of infectious or parasitic diseases; … diseases of the musculoskeletal system … ”  Claim 15 does not recite that the disorders are “age-related”.  The Specification does not disclose treating “an age-related disease of the musculoskeletal system.”
Accordingly, the method of claim 20 is deemed to be new matter.  The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985).  Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).

Claims 1-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to:
A method of regulating oxidoreductase activity for treating an inflammation or age-related disorder [Claims 1-7];
A method of treating oxidative stress associated with inflammation or age-related disorder [Claims 8-14]; and
A method of treating a plethora of disparate disorders selected from, inter alia, infectious or parasitic diseases, behavioral or neurodevelopmental disorders, diseases of the musculoskeletal system or connective tissue, childbirth, developmental anomalies, and “injury, poisoning or other consequences of external causes [Claims 15-20]”
All of the above claimed methods are involve the step of administration of a therapeutically effective amount of isomyosmine or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable vehicle therefor.  Thus, the claims are quite broad.
 (3) The state of the prior art:

One skilled in the art would not reasonably expect that one agent would be effective in treating all of the diseases and conditions encompassed by the claims.
 (5) The relative skill of those in the art and (4) the predictability or unpredictability of the art:

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The Specification at [04] disclose that the aging process is known to be associated with increased oxidative stress.  At [20] it is disclosed that isomyosmine is “administered as an oxidoreductase inhibitor at a therapeutically effective dose for modulating hydrogen sulfide and nitrite levels in an individual, which may be effective for treating inflammation and age-related disorders.”  At para. [21] it is disclosed that “[t]he chemical reactions catalyzed by oxidoreductases (A- + B [Wingdings font/0xE0] A + B-) are prone to lead to chronic inflammation and senescence in individuals. By administering an oxidoreductase inhibitor as described herein, the formation of excessive oxidants (B-) may be reduced, leading to improved chronic inflammatory 2S) quantity in mice with experimental autoimmune encephalomyelitis (EAE). Mice were immunized for EAE on day 0 and treated with either vehicle control or 5mg/ml isomyosmine in water [it is noted by the Examiner that the quantity of isomyosmine ingested by the mice is not disclosed], for the duration of the experiment. Blood was collected, serum was separated and assayed for H2S …. Two different experiments were performed. In the first experiment, blood was collected at the end of disease course. In the second experiment, blood was collected at day 12 after immunization. In both cases, as shown FIGS. 1A and 1B, mice treated with isomyosmine had a trend toward an increase in H2S as measured by ELISA”. An explanation of the relevance of this example to the instantly claimed methods is lacking.  Example 2, at [138] of the specification describes “an experiment to test whether isomyosmine directly inhibits nitrate reductase [one of the many known oxidoreductases] in a cell-free setting [emphasis added].  Standard concentrations of nitrate were incubated with purified nitrate reductase and vehicle or isomyosmine, and the Griess reaction was used to measure nitrite. Several concentrations of nitrate and two concentrations of isomyosmine were used. Isomyosmine was found to inhibit nitrate reductase, most efficiently with a low amount of substrate (FIG. 2A) and to a lesser extent with a medium amount of substrate (FIG. 2B). Once the system becomes saturated (high amount of substrate), the inhibitory effect was reduced (FIG. 2C). These data suggest that the decrease is at least partly the result of a direct effect of isomyosmine on the nitrate 
The Specification does not disclose any working examples, either in vitro or in vivo, of isomyosmine treating any disease or disorder.
(8) The quantity of experimentation necessary:
The amount of guidance or direction needed to enable the invention is inversely related to the degree of predictability in the art. In re Fisher, 839, 166 USPQ 24. Thus, although a single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements, in cases involving unpredictable factors, such as most chemical reactions and physiological activity, more teaching or guidance is required. In re Fisher, 427 F.2d 839, 166 USPQ 24; Ex Parte Hitzeman, 9 USPQ 2d 1823. For example, the Federal Circuit determined that, given the unpredictability of the physiological activity of RNA viruses, a specification requires more than a general description and a single embodiment to provide an enabling disclosure for a method of protecting an organism against RNA viruses. In re Wright, 999 F.2d 1562-63, 27 USPQ2d 1575. As discussed above, considering above factors, especially the "sufficient working examples", "the level of skill in the art", "the relative skill and the unpredictability in the pharmaceutical art", "breadth of the claims" and "the chemical nature of the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,588,899 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim 15 is drawn to a method of treating, inter alia
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,722,506 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim 15 is drawn to a method of treating, inter alia, diseases of the nervous system, comprising administering to an individual in need thereof a therapeutically effective amount of isomyosmine or a pharmaceutically acceptable salt thereof. The claim is anticipated by claim 1-10 of the ‘506 patent.  Claim 1 of the ‘506 patent is drawn to a method of treating multiple sclerosis comprising administering to an individual in need thereof a pharmaceutical composition containing a therapeutically effective amount of isomyosmine or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable vehicle therefor.  Multiple sclerosis is a disease of the nervous system.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,786,493 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim 15 is drawn to a method of treating, inter alia, infectious diseases, comprising administering to an individual in need thereof a therapeutically effective amount of isomyosmine or a pharmaceutically acceptable salt thereof. The claim is anticipated by claim 1-10 of the ‘493 patent.  The claims of the ‘493 patent is drawn to a method of treating a viral infection (claim 1), wherein the viral infection is human immunodeficiency virus (claim 2), human papillomavirus (claim 3), herpes simplex virus (claim 4) or influenza (claim 9) comprising administering to an individual in need thereof a pharmaceutical composition containing a therapeutically effective amount of isomyosmine or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable vehicle therefor.  

Conclusion
Claims 1-15 and 20 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GREGG POLANSKY/Examiner, Art Unit 1629      

/SAVITHA M RAO/Primary Examiner, Art Unit 1629